Cite as: 568 U. S. ____ (2012)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
 STEVEN LEFEMINE, DBA COLUMBIA CHRISTIANS

       FOR LIFE v. DAN WIDEMAN ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

            No. 12–168.   Decided November 5, 2012


  PER CURIAM.
  This case concerns the award of attorney’s fees in a suit
alleging unconstitutional conduct by government officials.
The United States Court of Appeals for the Fourth Circuit
held that a plaintiff who secured a permanent injunction
but no monetary damages was not a “prevailing party”
under 42 U. S. C. §1988, and so could not receive fees.
That was error. Because the injunction ordered the de-
fendant officials to change their behavior in a way that
directly benefited the plaintiff, we vacate the Fourth Cir-
cuit’s decision and remand for further proceedings.
                        *     *    *
  Petitioner Steven Lefemine and members of Columbia
Christians for Life (CCL) engage in demonstrations in
which they carry pictures of aborted fetuses to protest the
availability of abortions. On November 3, 2005, Lefemine
and about 20 other CCL members conducted such a
demonstration at a busy intersection in Greenwood Coun-
ty, South Carolina. Citing complaints about the graphic
signs, a Greenwood County police officer informed Lefem-
ine that if the signs were not discarded, he would be tick-
eted for breach of the peace. Lefemine objected, asserting
that the officer was violating his First Amendment rights,
but the threat eventually caused him to disband the pro-
test. See Lefemine v. Davis, 732 F. Supp. 2d 614, 617–619
(SC 2010).
  A year later, an attorney for Lefemine sent a letter to
2                  LEFEMINE v. WIDEMAN

                         Per Curiam

Dan Wideman, the sheriff of Greenwood County, inform-
ing him that the group intended to return to the same site
with the disputed signs. The letter cautioned that further
interference would cause Lefemine “ ‘to pursue all avail-
able legal remedies.’ ” Id., at 619. Chief Deputy Mike
Frederick responded that the police had not previously
violated Lefemine’s rights, and warned that “ ‘should we
observe any protester or demonstrator committing the
same act, we will again conduct ourselves in exactly the
same manner: order the person(s) to stop or face criminal
sanctions.’ ” Ibid. Out of fear of those sanctions, the group
chose not to protest in the county for the next two years.
See ibid.
   On October 31, 2008, Lefemine filed a complaint under
42 U. S. C. §1983 against several Greenwood County
police officers alleging violations of his First Amendment
rights. Lefemine sought nominal damages, a declaratory
judgment, a permanent injunction, and attorney’s fees.
See 732 F. Supp. 2d, at 620. Ruling on the parties’ dueling
motions for summary judgment, the District Court deter-
mined that the defendants had infringed Lefemine’s
rights. See id., at 620–625. The court therefore perma-
nently enjoined the defendants “from engaging in content-
based restrictions on [Lefemine’s] display of graphic signs”
under similar circumstances. Id., at 627. The court,
however, refused Lefemine’s request for nominal damages,
finding that the defendants were entitled to qualified
immunity because the illegality of their conduct was not
clearly established at the time. See ibid. The court as
well denied Lefemine’s request for attorney’s fees under
§1988, stating that “[u]nder the totality of the facts in this
case the award of attorney’s fees is not warranted.” Ibid.
   The Fourth Circuit affirmed the denial of attorney’s fees
on the ground that the District Court’s judgment did
not make Lefemine a “prevailing party” under §1988. 672
                     Cite as: 568 U. S. ____ (2012)                   3

                              Per Curiam

F. 3d 292, 302–303 (2012).* The court reasoned that the
relief awarded did not “ ‘alte[r] the relative positions of
the parties’ ”: The injunction prohibited only “unlawful, but
not legitimate, conduct by the defendant[s],” and merely
“ordered [d]efendants to comply with the law and safe-
guard [Lefemine’s] constitutional rights in the future. No
other damages were awarded.” Ibid. Lefemine sought a
writ of certiorari to review the Fourth Circuit’s determina-
tion that he was not a prevailing party under §1988.
   The Civil Rights Attorney’s Fees Awards Act of 1976, 90
Stat. 2641, 42 U. S. C. §1988, allows “the prevailing party”
in certain civil rights actions, including suits brought
under §1983, to recover “a reasonable attorney’s fee.” A
plaintiff “prevails,” we have held, “when actual relief on
the merits of his claim materially alters the legal relation-
ship between the parties by modifying the defendant’s
behavior in a way that directly benefits the plaintiff.”
Farrar v. Hobby, 506 U. S. 103, 111–112 (1992). And we
have repeatedly held that an injunction or declaratory
judgment, like a damages award, will usually satisfy that
test. See, e.g., Rhodes v. Stewart, 488 U. S. 1, 4 (1988) (per
curiam).
   Under these established standards, Lefemine was a
prevailing party. Lefemine desired to conduct demonstra-
tions in Greenwood County with signs that the defendant
police officers had told him he could not carry. He brought
this suit in part to secure an injunction to protect himself
from the defendants’ standing threat of sanctions. And he
succeeded in removing that threat. The District Court
held that the defendants had violated Lefemine’s rights
and enjoined them from engaging in similar conduct in the

——————
  * The defendants did not appeal the District Court’s judgment that
they had violated Lefemine’s First Amendment rights, so the Court of
Appeals took as a given that a violation had occurred. See 672 F. 3d, at
299, n. 5.
4                  LEFEMINE v. WIDEMAN

                         Per Curiam

future. Contrary to the Fourth Circuit’s view, that ruling
worked the requisite material alteration in the parties’
relationship. Before the ruling, the police intended to stop
Lefemine from protesting with his signs; after the ruling,
the police could not prevent him from demonstrating
in that manner. So when the District Court “ordered
[d]efendants to comply with the law,” 672 F. 3d, at 303,
the relief given—as in the usual case involving such an
injunction—supported the award of attorney’s fees.
   Because Lefemine is a “prevailing party,” he “should
ordinarily recover an attorney’s fee unless special circum-
stances would render such an award unjust.” Hensley v.
Eckerhart, 461 U. S. 424, 429 (1983) (internal quotation
marks omitted). Neither of the courts below addressed
whether any special circumstances exist in this case, and
we do not do so; whether there may be other grounds on
which the police officers could contest liability for fees
is not a question before us. Accordingly, the petition for
certiorari is granted, the judgment of the Fourth Circuit is
vacated, and the case is remanded for further proceedings
consistent with this opinion.
                                             It is so ordered.